Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of September 29, 2015 by and among STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (together with its successors
and assigns, the “Borrower”), STAG INDUSTRIAL INC., a Maryland corporation and
the sole member of the sole general partner of the Borrower (the “Parent”), each
of the financial institutions initially a signatory to the Credit Agreement (as
defined below) together with their successors and assigns under Section 11.06 of
the Credit Agreement (the “Lenders”), the Joining Lenders (as defined below),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent (in such
capacity, the “Administrative Agent”), the Swing Line Lender, and an L/C Issuer.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of December 18, 2014 (the
“Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Credit Agreement as described
herein;

 

WHEREAS, U.S. BANK NATIONAL ASSOCIATION., MORGAN STANLEY BANK, N.A., AND BRANCH
BANKING AND TRUST COMPANY (collectively, the “Joining Lenders”) have agreed to
join as Lenders under the Credit Agreement; and

 

WHEREAS, the Administrative Agent and the Lenders party to this First Amendment
have agreed to so amend certain terms and conditions of the Credit Agreement,
all on the terms and conditions set forth below in this First Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Definitions. All capitalized undefined
terms used in this First Amendment shall have the meanings ascribed thereto in
the Credit Agreement, as amended hereby.

 

2.                                      Amendments to Credit Agreement. 
Effective as set forth in Section 4 below:

 

a.                                      The definition of “Aggregate
Commitments” in Section 1.01 of the Credit Agreement is hereby amended to delete
the last sentence and insert therefor the sentence: “The initial amount of the
Aggregate Commitments in effect from and after the First Amendment Effective
Date is $450,000,000”.

 

b.                                      The definition of “Audited Financial
Statements” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Audited Financial Statements” means the audited financial statements of the
Parent for the fiscal year ended December 31, 2014 and, from and after the
delivery of the financial statements of the Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2015, the most-recent
financial statements furnished pursuant to Section 7.01(a).”

 

--------------------------------------------------------------------------------


 

c.                                       The definition of “Debt Rating” in
Section 1.01 of the Credit Agreement is hereby amended to delete the phrase
“Ratings Condition” and insert therefor the phrase “Rating Condition”.

 

d.                                      The definition of “Note Purchase
Agreements” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Note Purchase Agreements” means (i) that certain Note Purchase Agreement,
dated as of April 16, 2014 among the Parent, the Borrower, and the purchasers
party thereto and (ii) that certain Note Purchase Agreement, dated as of
December 18, 2014 among the Parent, the Borrower, and the purchasers party
thereto, in each case as amended from time to time.”

 

e.                                       The definition of “Subsidiary
Guarantors” in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of the Borrower owning
a direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that (a) STAG Industrial Management,
LLC and (b) STAG Industrial TRS, LLC and its Subsidiaries shall in no event be
deemed or required to be a Subsidiary Guarantor.”

 

f.                                        Section 1.01 of the Credit Agreement
is hereby amended to insert the following definitions in the appropriate
alphabetical order:

 

““Additional Permitted Indebtedness” means unsecured Indebtedness permitted to
be incurred pursuant to Section 8.02(f).”

 

““Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.”

 

““First Amendment Effective Date” means September 29, 2015.”

 

g.                                       Section 2.02(e) of the Credit Agreement
is hereby amended to delete the phrase “eight (8)” and insert therefor the
number “ten (10)”.

 

h.                                      Section 2.04(a) of the Credit Agreement
is hereby amended to delete the phrase “the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as the Swing Line Lender, may exceed the amount
of such Lender’s Commitment” and insert therefor the phrase “the lesser of
(x) the Swing Line Sublimit and (y) an amount equal to the Swing Line Lender’s
Commitment in its capacity as a Lender, minus the aggregate outstanding
principal amount of such Lender’s Committed Loans and all Swing Line Loans,
minus such Lender’s participation in L/C Obligations”.

 

2

--------------------------------------------------------------------------------


 

i.                                          Section 2.06(b)(i) of the Credit
Agreement is hereby amended to delete the figure “$600,000,000” and insert
therefor the figure “$800,000,000”.

 

j.                                         Section 2.07(b) of the Credit
Agreement is hereby amended to delete the phrase “and (ii) the Maturity Date”
and insert therefor the phrase “(iii) the date on which any Committed Loan shall
be made, if such date is after the date on which such Swing Line Loan was made,
and (iv) the Maturity Date”.

 

k.                                      Section 2.09(b) of the Credit Agreement
is hereby amended to delete the phrase “Ratings Condition” and insert therefor
the phrase “Rating Condition”.

 

l.                                          Section 2.17(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(a)         Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (x) concurrently with the delivery of each Compliance
Certificate, with respect to any Person that became a Subsidiary of the Parent
owning a direct or indirect interest in the Borrower since the date of the most
recent Compliance Certificate or (y) substantially concurrently with any
Subsidiary of the Parent (other than the Borrower) entering into any Guarantee
of Indebtedness of the Parent, the Borrower or any Subsidiary of the Borrower
owning directly or indirectly any Unencumbered Property, the Parent, the
Borrower and such Subsidiary shall deliver to the Administrative Agent each of
the following: (i) a joinder to the Subsidiary Guaranty executed by such
Subsidiary, (ii) concurrently with the delivery of each Compliance Certificate a
comprehensive list of all Guarantors, which identifies the joining and departing
entities, and (iii) the items that would have been delivered under subsections
(iii) and (v) of Section 5.01(a) if such Subsidiary had been a Subsidiary
Guarantor on the Closing Date, in form and substance substantially consistent
with such items delivered on the Closing Date or otherwise reasonably
satisfactory to the Administrative Agent.”

 

m.                                  Section 6.25 of the Credit Agreement is
hereby amended to add the following sentences at the end of the Section:

 

“Each Loan Party, their respective officers and, to the knowledge of the Parent
and the Borrower, its respective directors, employees and agents and any Related
Party, are in compliance with Anti-Corruption Laws in all material respects. No
Credit Extension, use of the proceeds of any Credit Extension, or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.  Neither the making of the Credit Extensions hereunder nor the use of
the proceeds thereof will violate the Patriot Act, the Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or successor statute
thereto. Each Loan Party is in compliance in all material respects with the
Patriot Act.”

 

n.                                      Section 7.08 of the Credit Agreement is
hereby amended to insert after the phrase “comply in all material respects with
the requirements of all Laws” the phrase “(including without limitation
Anti-Corruption Laws and applicable Sanctions)”.

 

o.                                      Section 7.12(a)(iii) of the Credit
Agreement is hereby amended to insert after the phrase “Unencumbered Property”
the phrase “for which the aggregate cost of remediation of such damage or series
of claims is equal to or in excess of $5,000,000”.

 

3

--------------------------------------------------------------------------------


 

p.                                      Section 8.10 of the Credit Agreement is
hereby amended to add the following sentence at the end of the Section:

 

“The Borrower shall not request any Credit Extension, shall not use, and shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents do not use the proceeds of any Credit Extension (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (ii) in any manner that would result in
the violation of any applicable Sanctions.”

 

q.                                      Section 8.13(b) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

“(b) Any Person (other than the Parent or the Borrower) that directly or
indirectly owns Equity Interests in any Subsidiary Guarantor to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) (other
than Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness), (ii) provide Guarantees to support Indebtedness (other than
Indebtedness listed on Schedule 8.13 and Additional Permitted Indebtedness), or
(iii) have its Equity Interests subject to any Lien or other encumbrance (other
than in favor of the Administrative Agent).”

 

r.                                         Section 8.13(c) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(c) Any Subsidiary Guarantor that owns an Unencumbered Property to (i) incur
any Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness)
(other than Indebtedness listed on Schedule 8.13 and Additional Permitted
Indebtedness) or (ii) provide Guarantees to support Indebtedness (other than
Indebtedness listed on Schedule 8.13 and Additional Permitted Indebtedness).”

 

s.                                        Section 11.06(b)(iii)(C) of the Credit
Agreement is hereby amended to add the phrase “and shall not be unreasonably
withheld or delayed” to the end of clause (C).

 

t.                                         The first sentence of
Section 11.06(d) of the Credit Agreement is hereby amended to replace the phrase
“the Borrower or the Administrative Agent,” with the phrase “the Borrower, the
Administrative Agent, the L/C Issuers or the Swing Line Lender”.

 

u.                                      Section 11.06(d) of the Credit Agreement
is hereby amended to replace each instance of the phrase “acting solely for this
purpose as an agent of the Borrower” with the phrase “acting solely for this
purpose as a nonfiduciary agent of the Borrower”.

 

v.                                      Clauses (ii) and (iii) of Section 11.15
of the Credit Agreement are hereby amended and restated in their entirety to
read as follows:

 

“(ii)(A) each of the Administrative Agent, the Lead Arrangers and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Parent, the Borrower, any other Loan
Party, or any of their respective Affiliates, or any other Person and (B) the
Administrative Agent, the Lead Arrangers and the Lender have no obligation to
the Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations

 

4

--------------------------------------------------------------------------------


 

expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lead Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Parent, the Borrower, the other Loan
Parties, and their respective Affiliates, and the Administrative Agent, the Lead
Arrangers and the Lenders have no obligation to disclose any of such interests
to the Parent, the Borrower, any other Loan Party, or any of their respective
Affiliates.  To the fullest extent permitted by Law, each of the Parent, the
Borrower, and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent and the Lead Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.”

 

w.                                    The table in Schedule 2.01 to the Credit
Agreement is hereby amended and restated in its entirety to read as follows.

 

Lender

 

Commitment

 

Applicable
Percentage

 

Wells Fargo Bank, National Association

 

$

48,000,000

 

10.67

%

Bank of America, N.A.

 

68,000,000

 

15.11

%

Capital One, National Association

 

50,500,000

 

11.22

%

Regions Bank

 

50,500,000

 

11.22

%

Royal Bank of Canada

 

50,500,000

 

11.22

%

CitiBank, N.A.

 

40,000,000

 

8.89

%

PNC Bank, National Association

 

47,500,000

 

10.56

%

TD Bank, N.A.

 

45,000,000

 

10.00

%

Raymond James Bank, N.A.

 

20,000,000

 

4.44

%

U.S. Bank National Association

 

15,000,000

 

3.33

%

Morgan Stanley Bank, N.A.

 

5,000,000

 

1.11

%

Branch Banking and Trust Company

 

10,000,000

 

2.22

%

Total

 

$

450,000,000

 

100.00

%

 

3.                                      Joinder of the Joining Lenders.  On the
date hereof, each Joining Lender shall join in and be a party to the Credit
Agreement and, to the extent provided in the Credit Agreement and the other Loan
Documents, shall be entitled to the rights and subject to the obligations of a
Lender under the Credit Agreement and the other Loan Documents.  Concurrently
with the effectiveness of this First Amendment, (i) each Joining Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Committed Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Committed Loans, (ii) the
Borrower shall be deemed to have repaid and reborrowed all outstanding Committed
Loans as of the effective date of this First Amendment (with such reborrowing to
consist of the types of Committed Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.02 of the Credit Agreement) and (iii) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s Credit Exposure as are necessary in
order that each such Lender’s outstanding Committed Loans and Commitments (as
modified by this First Amendment) reflect such Lender’s Applicable Percentage of
the outstanding aggregate Committed Loans and Commitments as of the date of

 

5

--------------------------------------------------------------------------------


 

this First Amendment.  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each LIBOR Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 3.05 of the Credit Agreement if the deemed payment occurs other than on
the last day of the related Interest Periods.

 

4.                                      Conditions to Effectiveness.  This First
Amendment shall not be effective until the Administrative Agent shall have
received counterparts of this First Amendment duly executed and delivered by the
Borrower, the Parent, the Administrative Agent, the Required Lenders, and the
Joining Lenders.

 

5.                                      Representations and Warranties.  Except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents, the representations and warranties of the Borrower and each
other Loan Party contained in Article VI of the Credit Agreement or any other
Loan Document to which any of them is a party, are true and correct on and as of
the date hereof except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty is true and correct on and as of such earlier date.

 

6.                                      Limited Amendment; Ratification of Loan
Documents.  Except as specifically amended or modified hereby, the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect, and are hereby ratified and affirmed in all respects. 
This First Amendment shall not be deemed a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document, except as expressly set forth herein.

 

7.                                      Governing Law. This First Amendment
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

8.                                      Miscellaneous. This First Amendment may
be executed in any number of counterparts, which shall together constitute an
entire original agreement, and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.  This First
Amendment expresses the entire understanding of the parties with respect to the
transactions contemplated hereby.  No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.  Any determination
that any provision of this First Amendment or any application hereof is invalid,
illegal, or unenforceable in any respect and in any instance shall not affect
the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality, or enforceability of any other provisions
of this First Amendment.  Each of the Borrower and the Parent represents and
warrants that it has consulted with independent legal counsel of its selection
in connection herewith and is not relying on any representations or warranties
of the Administrative Agent or the Lenders or their counsel in entering into
this First Amendment. This First Amendment shall constitute a Loan Document.

 

*****

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

 

 

BORROWER:

 

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

STAG Industrial GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Authorized Officer

 

 

 

 

 

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC.,

 

a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Stephen C. Mecke

 

Name:

Stephen C. Mecke

 

Title:

Executive Vice President and

 

 

Chief Operating Officer

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent, a Lender, an L/C Issuer, and the Swing Line Lender

 

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

Name:

D. Bryan Gregory

 

Title:

Director

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender and an L/C Issuer

 

 

 

 

 

 

By:

/s/ Andrew Blomstedt

 

Name:

Andrew Blomstedt

 

Title:

Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul E. Burgan

 

Name:

Paul E. Burgan

 

Title:

Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Joshua Freedman

 

Name:

Joshua Freedman

 

Title:

Authorized Signatory

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Chlopak

 

Name:

Michael Chlopak

 

Title:

Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ John R. Roach, Jr.

 

Name:

John R. Roach, Jr.

 

Title:

Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kerin Green

 

Name:

Kerin Green

 

Title:

Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James M. Armstrong

 

Name:

James M. Armstrong

 

Title:

Senior Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David W. Heller

 

Name:

David W. Heller

 

Title:

Senior Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Edwards

 

Name:

Mark Edwards

 

Title:

Senior Vice President

 

First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------